--------------------------------------------------------------------------------


Exhibit (10)-qq


LETTER WAIVER




Dated as of January 26, 2007


To the banks, financial institutions
and other institutional lenders
(collectively, the "Lenders")
parties to the Credit Agreement
referred to below and to Citibank, N.A.,
as agent (the "Agent") for the Lenders


Ladies and Gentlemen:


We refer to the Five Year Credit Agreement dated as of July 26, 2005 (the
"Credit Agreement") among the undersigned and you, and the letter waivers
thereunder dated November 23, 2005 (the “First Letter Waiver”), February 17,
2006 (the “Second Letter Waiver”), May 15, 2006 (the “Third Letter Waiver”),
August 23, 2006 (the “Fourth Letter Waiver”) and December 8, 2006 (effective
December 15, 2006 and referred to herein as the “Fifth Letter Waiver” and
collectively, with the First Letter Waiver, the Second Letter Waiver, the Third
Letter Waiver and the Forth Letter Waiver, the “Waivers”). Capitalized terms not
otherwise defined in this Letter Waiver have the same meanings as specified in
the Credit Agreement and the Waivers.
 
Reference is made to each of Borrower’s Announcements and the events described
under the prior Waivers, and the prior definitions of Announcements are amended
hereby to include Borrower’s Current Report on Form 8-K, filed December 21, 2006
(grant of second additional trading period from New York Stock Exchange (the
“NYSE”) and compliance with certain NYSE corporate governance disclosure
requirements).


In light of these events described in the Announcements, and other confidential
information which Borrower has disclosed to Agent and Lenders orally and in
writing prior to the date hereof under the terms of confidentiality agreements
executed with each Lender (the “Confidential Disclosures”), Borrower has
requested, and the Required Lenders hereby agree that the term “Waiver
Termination Date” as defined in the Waivers is superseded and is hereby defined
for all purposes as the earlier of (i) April 30, 2007 or (ii) the effective date
of any Form 25 to strike Borrower's securities from listing filed by the NYSE
with the U.S. Securities and Exchange Commission as a result of Borrower's
failure to file its 2005 10-K within additional trading periods granted by the
NYSE. The terms of the Third Letter Waiver, the Fourth Letter Waiver and the
Fifth Letter Waiver shall remain in full force and effect, as modified by this
Letter Waiver, including, without limitation, paragraphs (and any subparagraphs)
three and five of the Third Letter Waiver; provided, however, that the sixth
paragraph of the Third Letter Waiver shall be deleted in its entirety and
replaced with the following:


“In addition to the foregoing:


(i) when filed with the SEC, Borrower’s 2005 10-K will contain restatements of
prior period financial statements, including, without limitation, for the fiscal
year 2004 (the “Restatements”). In addition to the waiver granted above,
automatically and without further action by the parties hereto, upon the filing
by Borrower of the 2005 10-K, your execution of this Letter Waiver evidences
your permanent and irrevocable waiver of any misrepresentation of the matters
set forth in Sections 4.01(e) and 4.01(k) of the Credit Agreement and any breach
of Borrower’s covenants and agreements set forth in Sections 5.01(a) (as related
to filings required by the Trust Indenture Act of 1939 (the “TIA”) for fiscal
years 2004 and 2005), 5.01(f) or 5.01(h) of the Credit Agreement with respect to
periods covered 2005 10-K; and


(ii) when filed with the SEC, Borrower’s 2006 Annual Report on Form 10-K (“2006
10-K”) will contain the selected quarterly financial information for fiscal year
2006. In addition to the waiver granted above, automatically and without further
action by the parties hereto, upon the filing by Borrower of the 2006 10-K, your
execution of this Letter Waiver evidences your permanent and irrevocable waiver
of any misrepresentation of the matters set forth in Sections 4.01(k) of the
Credit Agreement and any breach of Borrower’s covenants and agreements set forth
in Sections 5.01(a) (as related to filings required by the TIA for fiscal year
2006), 5.01(f) or 5.01(h) of the Credit Agreement with respect to periods
covered by the 2006 10-K.”


In addition, the Required Lenders hereby agree to amend Section 6.01(d) of the
Credit Agreement to delete the figure “$50,000,000” and substitute therefor the
figure “$70,000,000”.


The amount of the Monthly Fee, as defined in paragraph seven of the Third Letter
Waiver, shall remain as set forth therein. However, payment of the Monthly Fee
will be made on February 1, 2007, March 1, 2007 and April 2, 2007; provided,
however, in the event Borrower files its 2006 Form 10-K on or before February
28, 2007, then it will have no obligation to make the March and April payments,
and if the Borrower files its 2006 Form 10-K on or before March 31, 2007, then
it will have no obligation to make the April payment.


This Letter Waiver shall become effective as of January 31, 2007 if, as of that
date, the Agent has received counterparts of this Letter Waiver executed on
behalf of Borrower and the Required Lenders or, as to any of the Lenders, advice
satisfactory to the Agent that such Lender has executed this Letter Waiver.


If you agree to the terms and provisions of this Letter Waiver, please evidence
such agreement by executing and returning at least two counterparts of this
Letter Waiver to Susan Hobart, Shearman & Sterling LLP, 599 Lexington Avenue,
New York, New York 10022.


With respect to the matters waived hereunder, nothing in this Letter Waiver
shall constitute an admission (1) of liability with respect to such matters, (2)
that a breach of any representation, warranty, covenant or other provisions of
the Credit Agreement has occurred, or (3) that any Default or Event of Default
has occurred under the Credit Agreement.


The Waivers, as modified by each other and this Letter Waiver, shall represent
the entire agreement with respect to the matters contained herein and, except
where otherwise noted herein or therein, shall supersede any prior agreements
whether written or oral. This Letter Waiver may

 
 

--------------------------------------------------------------------------------

 

be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Letter Waiver by telecopier or other electronic means shall be effective as
delivery of a manually executed counterpart of this Letter Waiver.
 
This Letter Waiver shall be governed by, and construed in accordance with, the
laws of the State of New York.


Very truly yours,


BAUSCH & LOMB INCORPORATED


By  /s/ Efrain Rivera  
Efrain Rivera
Vice President and Treasurer


Agreed as of the date first above written:


CITIBANK, NA.,
as Agent and as Lender


By /s/ Bob Kane
Name: Bob Kane
Title: Managing Director


KEYBANK NATIONAL ASSOCIATION


By /s/ Marianne Meil
Name: Marianne Meil
Title: Senior Vice President


BARCLAYS BANK PLC


By /s/ David Barton
Name: David Barton
Title: Associate Director


BANK OF TOKYO-MITSUBISHI UFJ TRUST
COMPANY (f/k/a Bank of Tokyo-Mitsubishi Trust
Company)


By /s/ Harumi Kambara
Name: Harumi Kambara
Title: Assistant Vice President


JPMORGAN CHASE BANK, N.A.


By /s/ Bruce Yoder
Name: Bruce Yoder
Title: Vice Preisdent
MIZUHO CORPORATE BANK, LTD.


By /s Raymond Ventura
Name: Raymond Ventura
Title: Deputy General Manager


U.S. BANK NATIONAL ASSOCIATION


By /s/ Eric Cosgrove
Name: Eric Cosgrove
Title: Assistant Vice President


ALLIED IRISH BANKS, P.L.C.


By /s/ Germaine Reusch
Name: Germaine Reusch
Title: Director


By /s/ Anthony O’Reilly
Name: Anthony O’Reilly
Title: Senior Vice President


HSBC BANK USA, NATIONAL ASSOCIATION


By /s/ John Carroll
Name: John Caroll
Title: First Vice President


THE NORTHERN TRUST COMPANY


By /s/ Alex Nikolov
Name: Alex Nikolov
Title: Second Vice President